Citation Nr: 1100431	
Decision Date: 01/05/11    Archive Date: 01/14/11

DOCKET NO.  07-10 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for an acquired mental health 
disability, to include schizophrenia and generalized anxiety 
disorder.


REPRESENTATION

Veteran represented by:	California Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and his sister


ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1976 to June 1979.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California.  The Veteran and his sister testified before the 
undersigned Veterans Law Judge at a hearing at his local RO in 
October 2010, and a transcript from such hearing has been 
associated with the claims file.  

In a September 2006 rating decision, the RO denied service 
connection for schizophrenia and a back condition.  The Veteran 
filed a notice of disagreement as to both of these denials.  The 
Veteran also filed a timely notice of disagreement as to the 
denial of service connection for a right hip condition and a 
right foot condition in a rating decision of which he was 
notified in January 2008.  However, service connection was 
granted for a back disability, a right hip disability, and a 
right foot disability in a January 2010 decision.  This was a 
full grant of those benefits sought on appeal, and there is no 
indication of record that a notice of disagreement has been 
received as to any downstream issues.  Therefore, these 
additional issues are no longer on appeal.  See 38 C.F.R. 
§ 20.200-20.202, 20.302 (2010); see also Grantham v. Brown, 114 
F.3d 1156, 1158 (Fed. Cir. 1997).

The Board notes that, while the Veteran only filed a notice of 
disagreement as to the mental health disability of schizophrenia, 
he also claimed service connection for generalized anxiety 
disorder, which was denied in an April 2007 rating decision.  The 
scope of a mental health disability claim includes any mental 
disability that may reasonably be encompassed by the claimant's 
description of the claim, reported symptoms, and the other 
information of record.  Clemons v. Shinseki, 23 Vet. App. 1, 4-6 
(2009).  Therefore, the issue on appeal has been recharacterized 
as stated above to encompass all currently diagnosed acquired 
psychiatric disorders, including but not limited to schizophrenia 
and generalized anxiety disorder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

As noted above, the Veteran served on active duty from June 1976 
through June 1979.  In support of his service connection claim, 
the Veteran and his sister assert that he first manifested 
symptoms of schizophrenia in approximately June or July 1977.  
They further state that he received mental health treatment 
during service, as well as within one year after separation from 
service, although there is currently no documentation of any such 
treatment in the claims file.  See, e.g., October 2010 hearing 
transcript.  The medical evidence currently of record indicates 
that the Veteran was first hospitalized for treatment of 
schizophrenia in November 1981, and he has received continuous 
private and VA mental health treatment since approximately March 
1983.  See, e.g., March 2007 letter from private provider.

Certain chronic diseases, including psychoses such as 
schizophrenia, will be presumed to have been incurred in or 
aggravated by service if they manifest to a degree of 10 percent 
within one year after separation from service, even if there is 
no evidence of such disease during service.  38 C.F.R. §§ 3.307, 
3.309(a), 3.384 (2010).  If a chronic disease is noted during 
service (or within the applicable presumptive period under 38 
C.F.R. § 3.307), subsequent manifestations of the same disease at 
any later date will be service connected, unless clearly 
attributable to intercurrent causes.  However, where a condition 
is noted during service (or within the applicable presumptive 
period) but is not chronic, service connection may be granted 
only where there is competent and credible evidence of continuity 
of symptomatology after separation from service.  38 C.F.R. § 
3.303(b) (2010).  

The Veteran is competent to testify that he suffered mental 
health symptoms during service, as such issue is factual in 
nature.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  
Further, the Veteran is competent to testify to a lack of 
observable symptoms prior to service, continuity of such symptoms 
after service, and receipt of medical treatment for such symptoms 
during and after service.  Similarly, the Veteran's sister is 
competent to testify to these facts to the extent that she 
observed them.  See Layno v. Brown, 6 Vet. App. 465, 469-71 
(1994); Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007); 
Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  
Agency fact finders retain the discretion to make credibility 
determinations and weigh the lay and medical evidence submitted.  
However, competent lay evidence may be rejected only if it is 
deemed not credible.  Further, lay evidence cannot be deemed not 
credible solely due to the absence of contemporaneous medical 
evidence.  McLendon v. Nicholson, 20 Vet. App. 79, 84 (2006); 
Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).

Additional development is necessary for a fair adjudication of 
the Veteran's claim.  Although the Board regrets the additional 
delay, a remand is necessary to ensure that due process is 
followed and that there is a complete record upon which to decide 
the Veteran's claim so that he is afforded every possible 
consideration.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 
3.159 (2010).

Specifically, the evidence of record reflects that the Veteran 
has been receiving disability benefits from the Social Security 
Administration (SSA) for his claimed mental disability since 
approximately May 1983.  It does not appear that VA has attempted 
to obtain any records related to these benefits.  Therefore, 
copies of any determinations and medical records associated with 
the Veteran's claim for SSA disability benefits, as well as any 
periodic renewals of such benefits, should be requested upon 
remand.  Additionally, as the most recent VA treatment records in 
the claims file are dated in February 2007, any outstanding 
recent treatment records should also be obtained.  Requests for 
these Federal records must continue until a determination is made 
that the records do not exist, or that any further efforts to 
obtain them would be futile.  See 38 C.F.R. § 3.159(c) (2010).

Based on the evidence currently of record, there is an indication 
that the Veteran's claimed mental health disability may be 
related to his active duty service.  Therefore, after all 
identified, available medical records have been obtained and 
associated with the claims file, he must be scheduled for a VA 
examination to determine the nature and etiology of his claimed 
disability.  See McLendon, 20 Vet. App. at 81.  The examiner 
should identify any currently diagnosed acquired mental 
disabilities, to include schizophrenia and/or generalized anxiety 
disorder.  Additionally, the examiner should offer an opinion as 
to the approximate onset date of any such disability, as well as 
whether such disability was incurred or aggravated as a result of 
service.  The examiner's opinions, and all further adjudication 
upon remand, should reflect consideration of all lay and medical 
evidence of record . 

Accordingly, the case is REMANDED for the following action:

1.  Request copies of any determinations 
and medical records associated with the 
Veteran's SSA disability benefits, to 
include the initial claim and any periodic 
renewals of benefits.  

2.  Request copies of any outstanding VA 
treatment records, specifically to include 
any mental health records dated from 
February 2007 forward. 

3.  Requests for the above-described 
records must continue until a 
determination is made that the records do 
not exist or any further efforts to obtain 
them would be futile.  All requests and 
all responses, including negative 
responses, must be documented in the 
claims file.  All records received should 
be associated with the claims file.  If 
any records cannot be obtained after 
appropriate efforts have been expended, 
the Veteran should be notified and allowed 
an opportunity to provide such records, 
per 38 C.F.R. § 3.159(c)&(e).

4.  After completing the above-described 
development, schedule the Veteran for a VA 
mental health examination to determine the 
nature and etiology of his claimed mental 
health disability.  The entire claims file 
and a copy of this remand should be made 
available to the examiner for review, and 
such review should be noted in the 
examination report.  All necessary tests 
and studies should be conducted.  The 
examiner is requested to respond to the 
following:

(a)  Identify all diagnosed acquired 
mental health disabilities that have 
been present during the course of 
appeal, to include schizophrenia 
and/or generalized anxiety disorder.  
Please identify all of the Veteran's 
symptoms associated with any 
diagnosed disorder.

(b)  Offer an opinion as to the 
approximate onset date of any 
manifestations of any currently 
diagnosed acquired mental health 
disability or disabilities.  In 
particular, please state whether it 
is at least as likely as not 
(probability of 50 percent or more) 
that any symptoms of schizophrenia 
first manifested during the Veteran's 
military service (from June 1976 to 
June 1979), or manifested to a 
compensable degree within one year 
after his separation from service (by 
June 1980).  VA regulations provide 
that manifestations of a mental 
health disability are compensable if 
they are severe enough to interfere 
with occupational or social 
functioning or to require continuous 
medication.  See 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2010).

(c)  If the Veteran did not manifest 
symptoms of schizophrenia to a 
compensable degree within one year 
after separation from service (or by 
June 1980), offer an opinion as to 
whether it is at least as likely as 
not (probability of 50 percent or 
more) that any currently diagnosed 
acquired mental health disability was 
incurred or aggravated as a result of 
any incident or injury during his 
military service.

Any opinion offered must be accompanied by 
a complete rationale, which should reflect 
consideration of both the lay and medical 
evidence of record.  If an opinion as to 
any of these questions cannot be offered 
without resorting to speculation, the 
examiner should indicate such in the 
examination report and explain why a non-
speculative opinion cannot be offered.  

5.  After completing the above-
development, as well as any further 
development that may be indicated by any 
response received upon remand, 
readjudicate the Veteran's service claim 
for an acquired mental health disability, 
to include schizophrenia and generalized 
anxiety disorder.  Such adjudication 
should reflect consideration of all lay 
and medical evidence of record, with 
consideration of the competency and 
sufficiency of certain lay evidence as 
provided in the cases summarized supra.  
All potential theories for service 
connection, to include as a chronic 
disability on a presumptive basis or based 
on continuity of syptomatology, should be 
considered.  If the claim remains denied, 
issue a supplemental statement of the case 
to the Veteran and his representative, 
which addresses all relevant law and all 
evidence associated with the claims file 
since the last statement of the case.  
Allow an appropriate period of time for 
response.

Thereafter, the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the outcome of this case.  The purpose 
of this REMAND is to ensure compliance with due process 
considerations.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  The purpose of the examination 
requested in this REMAND is to obtain information and/or evidence 
which may be dispositive of the appeal.  Therefore, the Veteran 
is hereby placed on notice that, pursuant to 38 C.F.R. § 3.655 
(2010), failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See Connolly 
v. Derwinski, 1 Vet. App. 566, 569 (1991).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

